DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 03/07/2022 has been entered.  Claims 1, 3-11, 18 remain pending.  Claim 21 has been added.
	The previous rejection of claims 1, 3-8, 10-15, and 18 under 35 USC 103 as being unpatentable over Dahlke (WO 2017/053563 A1) and double patenting rejections are withdrawn in light of Applicant’s amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-8, 11-15, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ino (WO 2015/182676 A1, See English equivalent US 2017/0183435 A1 for citation).
Regarding claims 1, 3-4, 7, and 11, Ino discloses a copolymer including a repeating unit A and a repeating unit B.  The repeating unit A is preferably at least one repeating unit selected from the group consisting of:
a repeating unit represented by formula (3):
  
    PNG
    media_image1.png
    86
    235
    media_image1.png
    Greyscale

wherein m3 represents an integer of 2 to 6 (meets the limitations of m’ is 0; and Rf1 is a linear perfluoroalkyl group having 2 to 6 carbon atoms which overlaps the claimed range); and 
a repeating unit represented by formula (4):

    PNG
    media_image2.png
    93
    367
    media_image2.png
    Greyscale

wherein Y41 represents F or a C1-C3 perfluoroalkyl group; k4 represents 0 or 1; n4 represents an integer of 1 to 8; Y41s the number of which is n4 may be the same as or different from each other; and m4 represents an integer of 1 to 6 [0018-0026].  The repeating unit B is preferably represented by formula 5:
 
    PNG
    media_image3.png
    87
    384
    media_image3.png
    Greyscale

wherein Y51 represents F, Cl, or a C1-C3 perfluoroalkyl group; k5 represents an integer of 0 to 2; n5 represents an integer of 0 to 8; Y51s the number of which is n5 may be the same as or different from each other Y52 represents F or Cl; m5 represents an integer of 2 to 6; Y52s the number of which is m5 may be the same as or different from each other; Z5 represents H, an alkali metal, an alkaline-earth metal, or NR51R52R53R54; and R51, R52, R53, and R54 each independently represent a C1-C3 alkyl group or H (meets the limitations of the sulfonyl unit wherein a is 0-2; b is 2; c is 0 to 8; e is 2 t 6) [0027].  However, as shown in Examples 1 and 3-6, the precursor polymer with the -SO2F group is isolated.  Also see [0159-0161].  The copolymer preferably further includes a repeating unit C which is most preferably –CF2-CF2- (TFE) [0058-0062]. The copolymer has an equivalent weight  of the perfluorocarbonsulfonic acid resin (-SO2X, which is also reflects -SO2F) of 250 to 930 which is within the claimed range [0040].  Regarding the overlapping ranges, similar properties would be expected.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obvious.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05. 	
Regarding claim 5, since the unit containing n is optional, the claimed limitations are met.
Regarding claim 6, Ino discloses the repeating unit C is preferably at least one repeating unit which includes not only TFE but also CTFE (-CF2-CFCl-) and HFP (-CF2-CFCF3-) [0062].
Regarding claim 8, Ino discloses the amount of repeating unit A which includes the perfluoroalkyl and perfluoroallyl ethers is from 5 to 71 mol%, still more preferably 6.0 mol% to 40 mol% which overlaps the claimed range and would be expected to have similar properties [0066].
Regarding claim 12, Ino discloses an ionomer solution used in forming an electrode catalyst layer of a fuel cell (catalyst ink) or catalyst paste (catalyst ink) [0101, 0124].
Regarding claim 13, Ino discloses an electrolyte membrane [0041, 0186].
Regarding claim 14, Ino discloses the ionomer solution which forms a layer or membrane may contain cerium oxides (CeO2, Ce2O3) [0107].  If the copolymer is used as a paste, ruthenium or magnesium may be used as the catalyst which promotes the oxidation reaction [0111].
Regarding claim 15, Ino discloses a membrane electrode assembly [0179].
Regarding claim 21, Ino discloses the only required monomeric units are repeating unit A and repeating unit B which do not include a bisoolefin [0018-0023]. 

Response to Arguments
Applicant's arguments filed 03/07/2022 have been fully considered and are substantially persuasive.  The following comment(s) apply:
A) Applicant’s argument that Formula (3) of Ino does not read on the present claims (page 6) is not persuasive.  Applicant states that when m’ is 1, Rf is a branched perfluoroalkyl group having 3 to 8 carbon atoms or when m’ is 0, Rf1 is a branched perfluoroalkyl group having from 3 to 8 carbon atoms.  This is not persuasive since the Formula (4) of Ino teaches a repeating unit represented by formula (4):

    PNG
    media_image2.png
    93
    367
    media_image2.png
    Greyscale

wherein Y41 represents F or a C1-C3 perfluoroalkyl group; k4 represents 0 or 1; n4 represents an integer of 1 to 8; Y41s the number of which is n4 may be the same as or different from each other; and m4 represents an integer of 1 to 6 [0018-0026].  In Formula (4), the monomer meets the limitations of the formula wherein m is 0,1; n is 1 when Y41 is F; z 1-8 (n4 is 1 to 8); Rf is a linear branched perfluoroalkyl group having from 1 to 8 carbon atoms. Additionally the transitional phrase is “comprising” which does not exclude a monomer of formula (3).  The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., > Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) (“like the term ‘comprising,’ the terms ‘containing’ and ‘mixture’ are open-ended.”).  See MPEP § 2111.03.     
B) Applicant’s arguments, see page 7, filed 03/07/2022, with respect to claims 1, 3-7, 9-15, and 18 have been fully considered and are persuasive.  The 35 USC 103 rejection of claims 1, 3-7, 9-15, and 18 as being unpatentable over Lochhaas (US 2014/0141357 A1) has been withdrawn. 
Allowable Subject Matter
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record, Ino discloses the ionomer has an equivalent weight of 250 to 930 and    a glass transition temperature of 100°C to 130°C (Abstract, [0021]).  Therefore, Ino does not teach or suggest the copolymer has a glass transition temperature of up to 20°C nor an SO2F equivalent weight greater than 1000.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879. The examiner can normally be reached M-F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767